Detailed Action
This office action is a response to an application filed on 11/11/2020 in which claims 1 – 16 are pending and ready for examination.
This application claims the benefit of US provisional application Serial No. 62/934,528, filed November 13, 2019 and claims the benefit of Taiwan application Serial No. 109118826, filed June 4, 2020
Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/11/2020.
Drawings
The Examiner contends that the drawings submitted on 11/11/2020 are acceptable for examination proceedings. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686

F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope



Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD­ info-1.jsp.

Claim Set {1,9,}, Claim Set {3,11},   are rejected on the ground of nonstatutory double patenting as being unpatentable over  Claim Set {1,3,} Claim Set {13}  of  U.S. Patent No. 10,425,737 hereafter ‘737 respectively. 

Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Set {1,9,},  ‘737 Claim 1 of ‘737 Claim Set {1,3} of the parent patent recite features such first and second role, multicast links, and  performing bidirectional communication with the source device. ‘737 Claim 3 of ‘737 Claim Set {1,3} teaches of an extended packet time slot divided and each of the first role and the second role transmits or receives one or more extended packets during the extended packet time slot. 

Regarding Claim Set {3,11}, ‘737 Claim Set {13}  teaches in response to the second extended packet, the first role transmits a first error correction packet for the second role to perform packet
recovery. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal United States Patent Application 20190098673 in view of Kumar United States Patent Application 2019/0102143

With regards to Claims 1, 9, Goyal teaches of  a wireless audio output device, comprising a plurality of audio output units, a first audio output unit and a second audio output unit among the audio output units are set as a first role and a second role, See Fig 3 and ¶[0040] The primary target node 310A uses the control links 302A and 302B to share the transport information (e.g., frequency hopping spread (FHS), modulation scheme, channel map, etc.), audio information (e.g., codec information, volume, etc.), and the security information (e.g., the encryption key) for the primary link 322 with the “secondary” target nodes 310B and 310C
the first role is configured to establish a multicast link with a source device , to receive one or more media packets from the source device on the multicast link ,and to perform bidirectional communication with the source device ; ¶[0040]  The primary target node 310A uses the control links 302A and 302B to share the transport information (e.g., frequency hopping spread (FHS), modulation scheme, channel map, etc.), audio information (e.g., codec information, volume, etc.), and the security information (e.g., the encryption key) for the primary link.
the second role is configured to join the multicast link, to receive the one or more media packets from the source device on the multicast link , to perform with the source device , and to perform unidirectional and / or bidirectional communication with the first role , ¶[0040]   The shared transport and security information (referred to collectively as the “control” information) enables the secondary target nodes 310B and 310C to listen to and decode (i.e., “sniff”) the traffic on the primary link 322. This creates virtual links 312A and 312B between the source device 320 and the secondary target nodes 310B and 310C. For reliability of the virtual links 312A and 312B, the secondary target nodes 310B and 310C use the control links 302A and 302B to inform the primary target node 310A regarding a suitable receiver configuration for the primary target node 310, a suitable configuration for the transmitter of the source device 320, and/or the secondary target nodes' 310B and 310C channel maps, as described further below. 
Goyal teaches the invention substantially as recited above. However, Goyal does not teach of an extended packet time slot is divided and each of the first role and the second role transmits or receives one or more extended packets during the extended packet time slot. Kumar in the same field of endeavor teaches in ¶[0036] FIG. 3 illustrates another example sequence of audio data blocks in an audio stream being broadcast by host device 110 to the first and second accessory devices 120, 130 over broadcast audio channel 160. As shown in FIG. 3, each of the audio data packets of the audio stream may be transmitted multiple times at each time period to increase reliability of each of the accessory devices receiving the data packets…. Persons skilled in the art will appreciate that the foregoing numbers of transmitted data packets for each sequence number are merely examples, and other numbers of transmitted data packets for each sequence number may be used. In this regard, the host device 110 may have the capability to set repeatability count per packet.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of 
One would have been motivated to modify Goyal in this manner so that first and second role transaction can be partitioned into 
	where 	the second role comprises a client, a partner and a follower, wherein the client serves as a reception node in the multicast link, the partner serves as a role which exchanges data with the first role; ¶[0040]   The shared transport and security information (referred to collectively as the “control” information) enables the secondary target nodes 310B and 310C to listen to and decode (i.e., “sniff”) the traffic on the primary link 322. This creates virtual links 312A and 312B between the source device 320 and the secondary target nodes 310B and 310C. For reliability of the virtual links 312A and 312B, the secondary target nodes 310B and 310C use the control links 302A and 302B to inform the primary target node 310A regarding a suitable receiver configuration for the primary target node 310, a suitable configuration for the transmitter of the source device 320, and/or the secondary target nodes' 310B and 310C channel maps, as described further below. 

With regards to Claim 2, 10, Goyal teaches the invention substantially as recited above. However, Goyal does not teach where the follower serves as a role which supports media data recovery with the first role. Kumar in the same field of endeavor teaches in ¶[0039]  In particular, the NACK or NACKS may be sent through a sniff link, where the sniff intervals are agreed upon by the host device 110 and the first and second accessory devices 120, 130. The NACK may indicate a specific sequence # of a data packet that has not been received. The NACK may also include one or more conditions of the RF channel broadcasting the audio data packets such as bursts of interference, bandwidth limitations or noise in the channel. The conditions may indicate how far away an accessory device is from the host device. The NACK may be an out-of-band NACK, and transferred on a unicast channel that is separate from the main broadcast channel. {i.e…recovery…}.
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal.
One would have been motivated to modify Goyal in this manner so the extended packet time slot periods can be used for transmission recovery.

With regards to Claim 3, 11, Goyal teaches the invention substantially as recited above. However, Goyal not teach when the first role exchanges the one or more extended packets with the second role, a start time for transmitting the one or more extended packets is not aligned with a start time of a receiving slot of the source device, wherein the first role transmits a first extended packet to the second role, the first extended packet indicating a buffer report of the first role, wherein in response to the first extended packet, the second role transmits a second extended packet to the first role, the second extended packet indicating a packet loss state of the second role; Kumar in the same field of endeavor teaches in ¶[0040]  In the example shown in FIG. 4B, the first accessory device 120 has detected that audio data packets having serial #s of 110 and 111 have not been received and sends a NACK to the host device 110 for each of these data packets during a sniff interval indicated at 421. The third accessory device (not shown) also detects that an audio data packet having a serial # of 111 has not been received and sends a NACK to the host device 110 during a sniff interval indicated at 423. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal.
One would have been motivated to modify Goyal in this manner so the extended packet time slot periods can be used for transmission recovery.

With regards to Claims 4, 12, Goyal teaches the invention substantially as recited above. However, Goyal not teach where after the first role transmits an acknowledge signal or a non-acknowledge signal to the source device, the second role transmits a partner request to the first role during an empty time slot to request the first role to re-transmit packets to the second role.  Kumar in the same field of endeavor teaches in ¶[0040].. Based on receipt of the NACKS, the host device 110 retransmits packets for audio packets having serial #s of 110 and 111 (indicated as 411 and 412, respectively) at the next transmission interval and transmits audio data packet having a serial # of 113 (indicated as 402). It is noted that the retransmitted packets are broadcast to all of the accessory devices regardless of which accessory device sent the NACK. This ensures that all of the accessory devices receive the retransmission of data packets which have been indicated as not being received, even in the case that accessory device misses that a data packet has not been received. Also, if the host device 110 receives more than one NACK for the same audio data packet, then the host device 110 may retransmit one instance of the audio data packet. For example, as shown in FIG. 6, at reference 601 accessory device 120 sends a NACK on a sniff or LE link indicating that packet #113 has not been received, and at reference 602 accessory device 130 sends a NACK on a sniff or LE link also indicating that packet #113 has not been received.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal.
One would have been motivated to modify Goyal in this manner so the first role can re-transmit packets to the second role in the extended packet time slot periods for transmission recovery.
With regards to Claims 5, 13, Goyal teaches the invention substantially as recited above. However, Goyal not teach where the first role proactively transmits at least one redundant packet for the second role to perform packet recovery according to the received at least one redundant packet. Kumar in the same field of endeavor teaches in ¶[0038]. In the configuration shown in FIG. 4A, the host device 110 sends audio data packets as a sent broadcast packet over the air, for example, at around 600-700 bytes, using 2DH5/3DH5 packets. The configuration can use A2DP signal channelings to get information on a number of packets not received. This information can be used to retransmit missed packets.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal.
One would have been motivated to modify Goyal in this manner so that at least one redundant packet for the second role can perform packet recovery according to the received at redundant packets.
With regards to Claims 6, 14, Goyal teaches the invention substantially as recited above. However, Goyal not teach when the second role fails to receive packets, the second role indicates a quantity of lost packets to the first role using a plurality of instruction codes having different coding modes; and after receiving the instruction codes, the first role transmits a second error correction packet to the second role for the second role to perform packet recovery.  Kumar in the same field of endeavor teaches in ¶[0039] In particular, the NACK or NACKS may be sent through a sniff link, where the sniff intervals are agreed upon by the host device 110 and the first and second accessory devices 120, 130. The NACK may indicate a specific sequence # of a data packet that has not been received. The NACK may also include one or more conditions of the RF channel broadcasting the audio data packets such as bursts of interference, bandwidth limitations or noise in the channel. The conditions may indicate how far away an accessory device is from the host device. The NACK may be an out-of-band NACK, and transferred on a unicast channel that is separate from the main broadcast channel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal.
One would have been motivated to modify Goyal in this manner so that the second role can perform packet recovery after receiving instruction codes where the first role transmits a second error correction packet to the second role.
With regards to Claims 7, 15, Goyal teaches the invention substantially as recited above. However, Goyal not teach where the second role transmits a previous group response signal to the first role, the previous group response signal indicating a packet that the second role lost in a previous group; and the first role transmits a third error correction packet to the second role for the second role to recover lost packets in the previous group.  Kumar in the same field of endeavor teaches in ¶[0047]] At block 704, each of the first and second accessory devices 120, 130 receives the audio data packets transmitted from the host device via the broadcast channel. At block 705, each of the first and second accessory devices 120, 130 determines whether one or more of the audio data packets in the sequence of audio data packets has not been received. This determination may be performed by monitoring the data packets received and filtering the received data packets to the A2DP or application layer of each accessory device. The determination can be made based on a timeout of packets received or based on a sequence # missing in the packets received or both. For example, the accessory device may set a time period, for example, of every third sequence number (e.g., 23 ms×3). If an audio data packet has not been received within this set time period, then the accessory may determine that an audio data packet was not received. In another example, the accessory device may check the count of packets received in a sequence of packets. If all of the expected packets have arrived at the accessory device, then the accessory device does nothing. If the accessory device checks the count of packets and one or more of the data packets is not included in the count, then the accessory device may create a bitmap of sequence numbers of data packets that have not been received.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal.
One would have been motivated to modify Goyal in this manner so that lost packets in the previous group can be recovered by the second role.
With regards to Claim 8, 16, Goyal teaches where the first role performs a role handover procedure to hand over with the second role. ¶ [ 0056 ] At 460 , the representative node ( e . g . , a processing system of the representative node and / or the transceiver / receiver of the representative node ) receives communications from the source device over the second wireless communication link . In an aspect, the one or more non representative nodes receive the communications from the source device by sniffing the second wireless communication link based on the control.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462